Citation Nr: 9906321	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-34 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cervical disc disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military duty from May 
1976 to June 1979 and sixteen years, six months and eleven 
days of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Atlanta, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
in pertinent part, denied the veteran's claim seeking 
entitlement to service connection for cervical disc disease. 


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends, in essence, that he is entitled to 
service connection for a cervical spine disease.  He 
specifically alleges that he sustained a neck injury while on 
active duty in 1965, when a porthole cover struck him in the 
back of the neck.

Service medical records contain no reference to treatment for 
neck problems.  There is evidence of treatment in April 1978 
for complaints involving the right upper extremity and 
shoulder going numb and tingling.  The possibility of 
arthritis was discussed, however there were no actual 
complaints of neck problems, and sed rates were normal.  In 
September 1978, he was seen for left shoulder problems and 
diagnosed with bursitis.  A March 1979 separation report of 
medical history noted that the veteran was taking Indocin for 
bursitis in the left shoulder, but reported no neck 
complaints.  

The report from an August 1982 VA examination revealed 
complaints of intermittent neck pain, and shoulder pain with 
intermittent numbness down the right arm.  The veteran gave a 
history of prior diagnosis of osteoarthritis of the neck.  In 
November 1982, a repeat VA examination yielded an impression 
of probable osteoarthritis involving the neck and upper 
thoracic spine.  The results from the November 1982 VA 
cervical spine X-rays were negative.

Private clinical records dated in 1994, reveal that the 
veteran was diagnosed with cervical spine degenerative 
disease in February 1994. 

Private treatment notes from 1996 through 1997 revealed 
continued treatment for cervical spine problems.  The veteran 
was seen in October 1996 for complaints of neck pain and 
right arm pain, with weakness and  paresthesia in the right 
hand.  He related his neck problems as beginning during 
active duty.  In November 1996, he was diagnosed with 
cervical disc disease, cervical disc herniation, disc 
osteophyte complex with moderate spinal stenosis of C3-C4, 
with evidence of nerve root and cord compression.  In 
November 1996, he underwent diskectomy surgery and fusion of 
the C3-C4.  He continued follow up treatment through February 
1997.

On the occasion of a May 1997 VA examination, the examiner 
noted a history of the veteran's November 1996 cervical spine 
surgery, and opined that his impairments were mostly 
musculoskeletal in nature and probably related to arthritic 
changes.  No opinion was given regarding whether his cervical 
spine disorder was related to service. 

An October 1997 letter from a past medical provider stated 
that medical records were no longer available, as records 
from that provider and also from Columbia hospital were 
destroyed after 7 to 10 years.  

At his hearing held in March 1998, the veteran testified that 
he began having neck problems in 1978 that were manifested by 
pain down his right arm and shoulders.  He also gave a 
history of being injured around 1965 when a porthole struck 
him in the back of the neck, but conceded that he did not 
seek medical treatment thereafter.  He testified that he did 
not have any major problems with his neck until 1982.  The 
veteran testified that his attempt to locate medical records 
showing continuity of treatment for a cervical spine problem 
was unsuccessful due to the records having been destroyed.

A statement from an Air Force physician submitted in March 
1998 indicated that he reviewed the veteran's claims file, 
with particular attention to the service medical records from 
April 1978 through September 1978.  This physician reached 
the conclusion that the veteran's symptoms of shoulder and 
arm complaints exhibited at that time were as likely as not 
due to cervical disc disease.  He further stated that the 
absence of radiographic findings and "negative c-spine" 
does not rule out this diagnosis.  

Upon review of the foregoing, the Board finds that further 
development is warranted.  It is necessary to obtain a 
medical opinion to determine whether the veteran's current 
cervical spine disorder more likely than not began inservice.  
The March 1998 physician's statement raised the possibility 
of a nexus between the veteran's current diagnosis of 
cervical disc disease and service, but does not fully suffice 
to firmly establish a nexus.  An evaluation by an orthopedic 
specialist is warranted to determine the etiology of the 
veteran's cervical spine disorder.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
cervical spine disorder, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Subsequently, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
claimed cervical disability.  The report 
of the examination should include a 
detailed account of all pathology and 
manifestations associated with any 
cervical spine disability found to be 
present.  All the X-rays and laboratory 
studies deemed necessary to properly 
assess the nature and extent of the 
veteran's disorder should be conducted 
and the results must be available to the 
orthopedic examiner prior to the 
completion of the report.  The examiner 
must be requested to review the available 
medical records, as well as the history 
of the veteran's right arm and shoulder 
problems inservice, and express opinions 
on the following questions: (1) the exact 
current diagnosis of any cervical spine 
pathology and whether any cervical spine 
condition is acquired or congenital; (2) 
the degree of probability that any 
cervical spine disorder is the proximate 
result of an injury or trauma in service; 
(3) whether there is a reasonable 
probability that any current cervical 
spine disorder could have first manifest 
inservice as symptoms of right arm and 
shoulder problems; (4) whether there is a 
reasonable probability that any current 
cervical spine disorder, if diagnosed as 
arthritis, and if not initially 
manifested inservice, first became 
manifest within one year of his June 5, 
1979 discharge; (5) whether based on the 
medical findings noted in service there 
is a reasonable probability that any 
congenital disorder was permanently 
aggravated or became worse during his 
service.  The claims folder as well as a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
must provide full rationale for all 
opinions and conclusions reached.  

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include fully 
detailed descriptions of pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  Pursuant to 38 C.F.R. § 4.2 
(1998) "if the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim.  If the 
issue remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
They should be afforded the appropriate 
period of time within which to respond 
thereto.

5.  The appellant should be advised that 
while this case is in remand status, he 
is free to submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this case.  The veteran need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 7 -


